       Case 2:19-bk-15069-ER Doc 17 Filed 08/14/19                  Entered 08/14/19 21:47:29         Desc
                           Imaged Certificate of Notice             Page 1 of 5
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                 Case No. 19-15069-ER
Jose Alvarez Sanchez                                                                   Chapter 7
Beatriz Alvarez
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0973-2           User: admin                 Page 1 of 2                    Date Rcvd: Aug 12, 2019
                               Form ID: 318a               Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 14, 2019.
db/jdb         +Jose Alvarez Sanchez,    Beatriz Alvarez,   7129 Arbutus Ave,   Huntington Park, CA 90255-5231
39527875        Equifax Info Services LLC,    Box 740256,   Atlanta, GA 30374-0256
39527876        Experian,   NCAC,   PO Box 9556,    Allen, TX 75013
39527885        New Penn Financial LLC,    55 Beattie Pl Ste 110 Stop 5 Mail,   Greenville, SC 29601-5115
39527887       +Oportun Inc/Progreso Fin,    3201 Dallas Parkway,   Frisco, TX 75034-9571
39527889       +Tbom/Fortiva MC,   PO Box 105555,    Atlanta, GA 30348-5555
39527890       +Trans Union Corporation,    Attn: Public Records Department,   555 W Adams St.,
                 Chicago, IL 60661-3631

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Aug 13 2019 07:48:00      Employment Development Dept.,     Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Aug 13 2019 07:48:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             E-mail/Text: finance.bankruptcy@lacity.org Aug 13 2019 04:05:10        Los Angeles City Clerk,
                 P.O. Box 53200,    Los Angeles, CA 90053-0200
39527863        EDI: BANKAMER.COM Aug 13 2019 07:48:00       Bank Of America,    Po Box 982238,
                 El Paso, TX 79998
39527864       +EDI: CAPITALONE.COM Aug 13 2019 07:48:00       Capital One Bank,    Box 30281,
                 Salt Lake City, UT 84130-0281
39527865       +EDI: CAPITALONE.COM Aug 13 2019 07:48:00       Capital One Bank Usa,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
39527866       +EDI: CAPITALONE.COM Aug 13 2019 07:48:00       Capital One Bank Usa Na,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
39527867       +EDI: CHASE.COM Aug 13 2019 07:48:00      Chase Card,    PO Box 15298,    Wilmington, DE 19850-5298
39527870       +EDI: WFNNB.COM Aug 13 2019 07:48:00      Comenity Bank /Vctrssec,     Po Box 182789,
                 Columbus, OH 43218-2789
39527871       +EDI: WFNNB.COM Aug 13 2019 07:48:00      Comenity Capital Bank,     PO Box 182120,
                 Columbus, OH 43218-2120
39527872       +EDI: RCSFNBMARIN.COM Aug 13 2019 07:48:00       Credit One Bank,    PO Box 98872,
                 Las Vegas, NV 89193-8872
39527877       +EDI: AMINFOFP.COM Aug 13 2019 07:48:00       First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
39527881       +EDI: PHINGENESIS Aug 13 2019 07:48:00       Genesis Bank Card Service,    PO Box 4499,
                 Beaverton, OR 97076-4499
39527882       +E-mail/Text: Bankruptcy@homebridge.com Aug 13 2019 04:06:57        Home Bridge Financial Services,
                 PO Box 100051,    Kennesaw, GA 30156-9202
39527883       +E-mail/Text: bk@lendingclub.com Aug 13 2019 04:06:38       Lending Club Corp,
                 71 stevenson st ste 300,    San Francisco, CA 94105-2985
39527884       +E-mail/Text: bklcard@lendup.com Aug 13 2019 04:06:47       Lendup Card Services,
                 225 Bush Street,    San Francisco, CA 94104-4215
39527886       +EDI: AGFINANCE.COM Aug 13 2019 07:48:00       Onemain,   Po Box 1010,    Evansville, IN 47706-1010
39527888       +EDI: RMSC.COM Aug 13 2019 07:48:00      Syncb/Wal-Mart,    Po Box 965024,
                 Orlando, FL 32896-5024
39527891       +E-mail/Text: bankruptcynotice@westlakefinancial.com Aug 13 2019 04:06:14
                 Westlake Financial Services,    4751 Wilshire Blvd Ste 100,     Los Angeles, CA 90010-3847
                                                                                                TOTAL: 19

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp             Courtesy NEF
39527868*       +Chase Card,   PO Box 15298,    Wilmington, DE 19850-5298
39527869*       +Chase Card,   PO Box 15298,    Wilmington, DE 19850-5298
39527873*        Credit One Bank,    PO Box 98872,   Las Vegas, NV 89193-8872
39527874*        Credit One Bank,    PO Box 98872,   Las Vegas, NV 89193-8872
39527878*       +First Premier Bank,    3820 N Louise Ave,   Sioux Falls, SD 57107-0145
39527879*       +First Premier Bank,    3820 N Louise Ave,   Sioux Falls, SD 57107-0145
39527880*       +First Premier Bank,    3820 N Louise Ave,   Sioux Falls, SD 57107-0145
                                                                                               TOTALS: 1, * 7, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
         Case 2:19-bk-15069-ER Doc 17 Filed 08/14/19                                Entered 08/14/19 21:47:29                Desc
                             Imaged Certificate of Notice                           Page 2 of 5


District/off: 0973-2                  User: admin                        Page 2 of 2                          Date Rcvd: Aug 12, 2019
                                      Form ID: 318a                      Total Noticed: 26


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 12, 2019 at the address(es) listed below:
              John P Pringle (TR)   brenfro@rpmlaw.com, jpp@trustesolutions.net;jpringle@rpmlaw.com
              Scott Kosner    on behalf of Joint Debtor Beatriz Alvarez tyson@tysonfirm.com
              Scott Kosner    on behalf of Debtor Jose Alvarez Sanchez tyson@tysonfirm.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party   Courtesy NEF claims@recoverycorp.com
                                                                                            TOTAL: 5
     Case 2:19-bk-15069-ER Doc 17 Filed 08/14/19                                             Entered 08/14/19 21:47:29                       Desc
                         Imaged Certificate of Notice                                        Page 3 of 5
Information to identify the case:
Debtor 1              Jose Alvarez Sanchez                                                     Social Security number or ITIN          xxx−xx−6917
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Beatriz Alvarez                                                          Social Security number or ITIN          xxx−xx−3410
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:19−bk−15069−ER



Order of Discharge − Chapter 7                                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jose Alvarez Sanchez                                                     Beatriz Alvarez
           aka Jose Alvarez, aka Jose Alvarez Sanchez
                                                                                     [include all names used by each debtor, including trade names, within
            [include all names used by each debtor, including trade names, within   the 8 years prior to the filing of the petition]
           the 8 years prior to the filing of the petition]
                                                                                    Debtor 2 Discharge Date: 8/12/19
           Debtor 1 Discharge Date: 8/12/19



           Dated: 8/12/19
                                                                                    By the court: Ernest M. Robles
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                       16/AUT
                                                                                                         For more information, see page 2 >
    Case 2:19-bk-15069-ER Doc 17 Filed 08/14/19            Entered 08/14/19 21:47:29     Desc
                        Imaged Certificate of Notice       Page 4 of 5
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge               page 1
   Case 2:19-bk-15069-ER Doc 17 Filed 08/14/19                      Entered 08/14/19 21:47:29          Desc
                       Imaged Certificate of Notice                 Page 5 of 5




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
